  Case 3:19-cv-02087-B Document 112 Filed 03/12/20                Page 1 of 2 PageID 1670



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION
DIANE D. JONES, individually and on behalf )
of herself and all others similarly situated, ) Civ. No. 3:19-cv-02087-B
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
REALPAGE, INC. d/b/a LEASINGDESK              )
SCREENING,                                    )
                                              )
        Defendant.                            )


      PLAINTIFF’S RULE 37(c) MOTION TO STRIKE DEFENDANT’S SECOND
                      SUPPLEMENTAL DISCLOSURES
       Plaintiff Diane P. Jones, by and through her undersigned counsel, move to strike Defendant

RealPage, Inc.’s Second Supplemental Disclosures pursuant to Fed. R. Civ. P. 37(c) for the reasons

set forth in Plaintiff’s contemporaneously filed Memorandum in Support.

                                              Respectfully submitted,
                                              /s/ John Soumilas
                                              James A. Francis
                                              John Soumilas
                                              Lauren KW Brennan
                                              Francis Mailman Soumilas, P.C.
                                              1600 Market Street, Suite 2510
                                              Philadelphia, PA 19103
                                              Tel: (215) 735-8600
                                              Fax: (215) 940-8000
                                              Michael A. Caddell
                                              Cynthia B. Chapman
                                              Amy E. Tabor
                                              Caddell & Chapman
                                              628 East 9th Street
                                              Houston, TX 77007
                                              T: 713.751.0400
                                              E. mac@caddellchapman.com
                                              E: cbc@caddellchapman.com
                                              E: aet@caddellchapman.com
  Case 3:19-cv-02087-B Document 112 Filed 03/12/20                 Page 2 of 2 PageID 1671




                                              Jim Flegle
                                              Loewinsohn Flegle Deary Simon LLP
                                              12377 Merit Drive, Suite 900
                                              Dallas, TX 75251
                                              T: 214.572.1700
                                              E: jimf@lfdslaw.com

                                              Edward Y. Kroub
                                              Cohen & Mizrahi LLP
                                              300 Cadman Plaza West, 12th Floor
                                              Brooklyn, NY 11201
                                              T: 929/575-4175
                                              F: 929/575-4195
                                              E: edward@cml.legal

                                             Attorneys for Plaintiff Diane D. Jones
Dated: March 12, 2020


                                   Certificate of Conference

        As set forth in further detail in the accompanying Memorandum, the undersigned certifies
that Plaintiff conferred with counsel regarding the relief sought in the above Motion on multiple
occasions, including (1) via a letter dated January 27, 2020, putting Defendant on notice that its
Rule 26(a)(1)(A)(i) disclosures were incomplete and needed to be supplemented and (2) during a
telephonic meet and confer held on March 3, 2020. Thus, this motion is presented as opposed for
the Court’s consideration.

                                                     /s/ John Soumilas
                                                     John Soumilas, Esq.


                                      Certificate of Service
        Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Northern
District of Texas, I hereby certify that this document and the accompanying Memorandum of Law
were filed March 12, 2020 via the Electronic Case Filing system, and will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing.

                                                     /s/ John Soumilas
                                                     John Soumilas, Esq.




                                                2
